 

Camber Energy, Inc. 8-K [cei-8k_080318.htm]

 

Exhibit 10.1

 

AGREEMENT IN CONNECTION WITH THE LOAN

 

This Agreement in Connection with the Loan (this “Agreement”) dated effective
August 1, 2018 (the “Effective Date”), is made by and between the following:

 

Camber Energy, Inc., a Nevada corporation (“Borrower”), f/k/a Lucas Energy,
Inc., a Nevada corporation, whose mailing address is 1415 Louisiana Street,
Suite 3500, Houston, Texas 77002; and

 

International Bank of Commerce, a Texas state banking corporation (“Lender”),
whose mailing address is 130 E. Travis St., San Antonio, Texas 78205.

 

REFERENCE IS HEREBY MADE FOR ALL PURPOSES TO that certain loan from Lender to
Borrower (the “Loan”) evidenced by a Real Estate Lien Note dated August 25, 2016
(the “Note”) in the original principal amount of $40,000,000.00, executed by
Borrower, and made payable to the order of Lender, and any and all documents
which affect and/or secure the payment of the Note or were otherwise executed in
connection with the Loan are herein collectively referred to as the “Loan
Instruments,” including without limitation, that certain Loan Agreement dated
August 25, 2016 (the “Loan Agreement”) by and among Lender and Borrower. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Agreement.

 

RECITALS

 

1.Borrower is indebted to Lender pursuant to the terms of the Loan Instruments.

 

2.Several payment defaults and covenant defaults (collectively, the “Defaults”)
have occurred and are continuing as referenced in that certain letter dated
September 8, 2017, from Martin & Drought, P.C., on behalf of Lender to Borrower
(the “Demand Letter”).

 

3.Additionally, Defaults have occurred since the date of the Demand Letter up to
the date of this Agreement.

 

4.So that Borrower may have time to cure the Defaults and to release Lender from
any and all claims regarding the Loan and to memorialize the terms of a
resolution of the Defaults under the Loan, Borrower and Lender have entered into
this Agreement.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, Lender and Borrower (collectively, the “Parties,”
and individually, a “Party”) agree as follows:

 

1.Recitals True, Correct, and Accurate. Borrower acknowledges and agrees that
the recitals set forth above are true, correct and accurate.

 



Page 1

 

 

2.Claims against Lender.

 

a.Borrower hereby represents and warrants that there are no known claims, causes
of action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which Borrower may have or claim to have
against Lender, which might arise out of or be connected with any act of
commission or omission of Lender existing or occurring on or prior to the
Effective Date, including, without limitation, any claims, liabilities or
obligations arising with respect to the Loan or arising under any of the Loan
Instruments.

 

b.In consideration of Lender’s agreements as provided herein, Borrower hereby
releases, acquits, waives and forever discharges Lender, its partners,
affiliates, subsidiaries and related parties and their respective directors,
officers, employees, agents, predecessors, successors, assigns, attorneys, and
representatives (collectively the “Lender Parties”) from any and all claims,
demands, cross-actions, cause or causes of action, at law or in equity, costs
and expenses, including legal expenses, as well as any other kind or character
of claim or action, in each case to the extent held by Borrower on or before the
Effective Date, whether based upon tort, fraud, breach of any duty of fair
dealing, breach of confidence, undue influence, duress, economic coercion,
conflict of interest, negligence, bad faith, intentional or negligent infliction
of mental distress, tortious interference with contractual relations, tortious
interference with corporate governance or prospective business advantage, breach
of contract, deceptive trade practices, libel, slander, conspiracy, contract,
usury, common law or statutory right, known or unknown, arising, directly or
indirectly, proximately or remotely, out of any of the Loan Instruments or any
of the documents, instruments or any other transactions relating thereto, solely
with respect to such claims, which arise in connection with events which
occurred on or prior to the Effective Date (collectively, the “Released
Claims”), to the fullest and maximum extent permitted by applicable law. Without
limiting the generality of the foregoing, this release shall include all aspects
of the negotiations between and among Borrower and Lender. This release is
intended to release all liability of any character claimed for damages, of any
type or nature, for injunctive or other relief, for attorneys’ fees, interest or
any other liability whatsoever, whether statutory, contractual or tort in
character, or of any other nature or character, now or henceforth in any way
related to the Released Claims, including, without limitation, any loss, cost or
damage in connection with, or based upon, any breach of fiduciary duty, breach
of any duty of fair dealing or good faith, breach of confidence, breach of
funding commitment, breach of any other duty, breach of any statutory right,
fraud, usury, undue influence, duress, economic coercion, conflict of interest,
negligence, bad faith, malpractice, violations of the Racketeer Influenced and
Corrupt Organizations Act, intentional or negligent infliction of mental
distress, tortious interference with corporate or other governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander, conspiracy, or any other cause of action, any of which arise in
connection with events which occurred on or prior to the Effective Date.
Borrower understands and agrees that this is a full, final and complete release
of the Released Claims and agrees that this release may be pleaded as an
absolute and final bar to any or all suit or suits pending or which may
hereafter be filed or prosecuted by Borrower, or anyone claiming, by, through or
under Borrower in respect of the Released Claims, and that no recovery on
account of the Released Claims may hereafter be had from anyone whomsoever, and
that the consideration given for this release is no admission of liability and
that Borrower, nor those claiming under Borrower will ever claim that it is.

 



Page 2

 

 

3.Insolvency Provisions. In the event any proceeding (an “Insolvency
Proceeding”) is brought by or against Borrower and/or the Mortgaged Properties
under or pursuant to any bankruptcy, insolvency, receivership or similar law or
laws of the United States or any other state or other jurisdiction, including
the Bankruptcy Code, and any other law or laws of the United States or any other
state or other jurisdiction which affect the rights of debtors and/or creditors
generally, including, without limitation: (i) any proceeding seeking to appoint
or appointing a receiver or trustee; (ii) any proceeding filed by or against
Borrower under the Bankruptcy Code; (iii) any assignment by Borrower of all or
substantially all of their respective assets for the benefit of creditors; and
(iv) any proceeding or other action wherein all or substantially all of
Borrower’s assets are attached, seized, subjected to a writ or distress warrant,
or otherwise levied upon, Borrower hereby agrees as follows:

 

a.Venue for an Insolvency Proceeding, without waiving the provisions requiring
arbitration as set forth in the Loan Instruments, shall lie exclusively in the
United States Bankruptcy Court for the Western District of Texas, San Antonio
Division.

 

b.Borrower agrees that, subject to court approval, Lender shall be deemed
pursuant to this Agreement to have and be entitled to relief from the automatic
stay under Section 362 of the Bankruptcy Code, and Borrower hereby
unconditionally and irrevocably consents to the granting to Lender of relief
from the automatic stay under Section 362 of the Bankruptcy Code to permit
Lender to exercise any and all of its rights, recourses and remedies under the
Loan Instruments, at law and/or in equity, including, without limitation,
foreclosure of the Mortgage and sale of the Mortgaged Properties pursuant
thereto and/or collection of the rents, income, revenue from oil and gas
production or in relation thereto, proceeds, and profits directly by Lender.
Further, if Lender requests such relief, Borrower shall not object to or oppose
Lender’s request for immediate relief from the automatic stay for purposes of
exercising any and all rights, recourses, remedies and benefits Lender may have
under the Loan Instruments, at law and/or in equity, including, without
limitation, foreclosure of the Mortgage and sale of the Mortgaged Properties
pursuant thereto and/or collection of the rents and profits directly by Lender.

 

c.Borrower hereby acknowledges and agrees that Lender has a properly perfected,
valid and enforceable lien upon and security interest in all or any portion of
the Mortgaged Properties, except as provided or otherwise granted in this
Agreement and pursuant to the terms of this Agreement, including, without
limitation, the leases, rents, income, revenue from oil and gas production or in
relation thereto, and profits, and Borrower will acknowledge the same in any
Insolvency Proceeding. Further, Borrower shall not contest that Lender holds a
properly perfected, valid and enforceable first priority lien on and security
interest in each and every portion of the Mortgaged Properties, including,
without limitation, the leases, rents, income, and profits.

 



Page 3

 

 

d.Subject to court approval, the value of the Mortgaged Properties alone without
other collateral, cash, or other assets satisfactory to Lender, in its
reasonable discretion, is not adequate to offer adequate protection to Lender in
the event Borrower, or any one of them seeks financing as a debtor in
possession. Borrower specifically agrees not to seek debtor in possession
financing without providing adequate protection reasonably satisfactory to
Lender.

 

e.Borrower hereby agrees to indemnify, defend and hold Lender harmless from and
against any and all loss, cost, liability, damage or expense Lender may suffer
or incur as a result of Borrower’s breach of their respective obligations,
covenants and agreements only under this Section, which indemnification
obligations shall expire and be of no force and effect upon the earlier of two
(2) years after (a) the Camber Assets Sale Date; or (b) the Surrender Transfer
Date (defined below) (collectively, the “Transfer Date”).

 

4.Standstill. Subject to the conditions below (collectively, the “Standstill
Conditions”), Lender agrees to stand still and not to take any action to collect
the Indebtedness from Borrower, or to enforce or foreclose on the Mortgage and
sale of the Mortgaged Properties (the “Standstill”) prior to the earlier of (i)
September 30, 2018, unless the Camber Assets Sale Effective Date is required to
be extended due to no fault of the Borrower, due to the regulatory requirements
of the Securities and Exchange Commission and/or NYSE American, in which case
such date shall be automatically extended to no later than October 31, 2018
unless extended by both parties; or (ii) a default of the Standstill Conditions
as determined by Lender in its reasonable discretion (collectively, the
“Standstill Date”).

 

The Standstill Conditions are as follows:

 

a.On or before 5:00 pm San Antonio, Texas time on Tuesday, August 7, 2018 (the
“Deadline”), Borrower shall use commercially reasonable efforts to ensure that
all of Borrower’s funds over $5,000.00 are deposited with International Bank of
Commerce at 130 East Travis Street, San Antonio, Texas 78205, provided that if
any such funds are not deposited with accounts held by the Borrower with
International Bank of Commerce, such funds shall be transferred to International
Bank of Commerce within two business days thereafter (subject to customary bank
timing for the transfer of funds)(the “Funds Transfer Requirements”). Borrower
confirms and acknowledges that subsequent to the Deadline it will not make any
deposits or disbursements into or from its bank account at Frost Bank; however,
if a third party makes a deposit into a bank account at Frost Bank, such funds
shall be transferred to International Bank of Commerce consistent with the above
provision;

 



Page 4

 

 

b.On or before the Deadline, Borrower and/or the owner thereof shall have
pledged to Lender eighty-seven and one-half percent (87.5%) of all of the right,
title and interest of Borrower and/ or the owner thereof in those certain assets
more particularly described on Exhibit “A” and Exhibit “B,” both attached hereto
and incorporated herein for all purposes (collectively, the “Orion Assets”)
whereby Lender shall receive from Borrower a perfected security interest in an
87.5% working interest in each of the oil and gas leases constituting the Orion
Assets, subject to the Orion Production Payment and Orion ORRI defined below;

 

c.On or before the Deadline, Borrower shall pay to Lender all expenses due under
the Note, including without limitation, Lender’s reasonable legal fees to date;

 

d.On or before the Deadline, Borrower shall pay to Lender the sum of TWO HUNDRED
THIRTY-ONE THOUSAND NINE HUNDRED TWENTY-THREE AND 82/100 Dollars ($231,923.82)
representing the interest payment due under the Note for June 2018;

 

e.On or before the Deadline, Borrower shall pay to Lender the sum of TWO HUNDRED
THIRTY-ONE THOUSAND NINE HUNDRED TWENTY-THREE AND 82/100 Dollars ($231,923.82)
representing an approximation of the interest payment due under the Note for
July 2018;

 

f.Borrower shall not pledge any assets, either real or personal, of Borrower or
in which Borrower has any interest, now or in the future and howsoever
evidenced, to any other party besides Lender provided however, that nothing
herein shall limit the ability of Borrower to grant a purchase money security
interest on newly acquired assets so long as such assets are not located in the
State of Oklahoma;

 

g.Borrower shall not pay nor provide any monetary distribution whatsoever to any
current officer, director or employee of Borrower outside of the normal course
of business, and as to directors of Borrower, no more than a total of $40,000.00
in monetary distributions to such directors shall be made during the Standstill
(which limitation shall not apply to stock distributions or stock payments);

 

h.During the Standstill, the interest rate shall be floating at three percent
(3%) per annum above the New York Prime Rate, as defined in the Note, as it
fluctuates from time to time; provided, however, that in no event shall the rate
of interest to be paid on the unpaid principal of the Note be less than five and
one half percent (5.5%) per annum, nor more than the maximum legal rate allowed
by applicable law and the starting interest rate as of the Effective Date shall
be eight percent (8.0%) per annum; and

 

i.During the term of the Standstill, the only events of default under this
agreement shall be (A) a default of Sections (i) through (vii) of Section 4
hereof by Borrower, and (B) the occurrence of a material adverse event involving
the Camber Assets as reasonably determined by Lender, including, but not limited
to, failure to pay and maintain insurance.

 



Page 5

 

 

5.Standstill Date. On and following the Standstill Date, Lender shall be free to
be take any action to collect the Indebtedness from Borrower, or to enforce its
rights under the Loan Instruments, including without limitation any and all
rights to foreclose on the Mortgage and sale of the Mortgaged Properties, as
Lender, in its sole discretion shall elect, unless Borrower shall, prior to the
Standstill Date, cure all outstanding Defaults upon such terms and conditions as
Lender may approve in its sole and absolute discretion.

 

Notwithstanding the foregoing, Borrower has the option during the Standstill to
sell the Collateral, including without limitation, the Mortgaged Properties and
the “Assets”, as defined in the APA (as defined in the Loan Agreement) SAVE AND
EXCEPT the West Texas Properties (as defined in the Loan Agreement)
(collectively, the “Camber Assets”), to a third party in an arm’s length
transaction approved by Lender in its sole discretion (the “Third Party Buyer”)
effective as of August 1, 2018 (the “Camber Assets Sale Effective Date”, and the
date of closing such Camber Assets sale, the “Camber Asset Sale Date”), subject
to (i) any and all liens and security interests of Lender, including without
limitation, the Mortgage, (ii) the assumption by the Third Party Buyer of the
Indebtedness and the execution of such Loan Instruments as Lender may require in
its sole discretion upon such terms as Lender may require in its sole discretion
to memorialize the assumption of the Indebtedness by the Third Party Buyer; and
(iii) the consent, authorization and confirmations by Richard N. Azar, II, RAD2
Minerals, Ltd., a Texas limited partnership, Donnie B. Seay, and DBS
Investments, Ltd., a Texas limited partnership, and acknowledgement of all
continuing obligations of Guarantor upon such terms and memorialized by such
Loan Instruments as Lender may require. The Camber Assets to be sold to the
Third Party Buyer shall expressly be deemed to include certain non-operated
interests operated by Equal Energy, Inc, and Bear Energy, Inc., including
without limitation, all infrastructure, right of ways, easements, salt water
disposal wells and all other non-operated assets in connection therewith. The
Camber Assets shall also expressly be deemed to include all of the following:

 

a.All of Borrower’s right, title and interest in and to the “Many Drinks”
disposal well and equipment, all associated agreements and other property or
assets located on and/or associated with the “Many Drinks” disposal well owned
by Borrower;

 

b.All of Borrower’s right, title and interest in and to the Leasehold Estate
acquired around the Temporarily Abandoned Wells previously operated by and
formerly owned by Midstates Petroleum or Equal Energy, Inc. or its subsidiary
Petroflow Energy Corporation (collectively, the “TAW Leases”), and all other
property and assets located on and/or associated therewith, subject to the TAW
ORRI, defined below, owned as of the applicable Transfer Date; and

 

c.The Orion Assets, provided that the Borrower shall have the right to reserve
(a) the Orion ORRI, defined below; and (b) the Orion Production Payment, defined
below.

 



Page 6

 

 

In the event of a sale by Borrower during the Standstill and subject to Lender’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed, and Borrower’s compliance with all of the terms as set forth herein,
Borrower shall assign and convey to the Third Party Buyer the Camber Assets
subject to a production payment reserved by Borrower in the amount of
$2,500,000.00 burdening solely 1/8 (12.5%) of the Orion Assets, in the form of
Exhibit “C” hereto (the “Orion Production Payment”). In addition to the Orion
Production Payment, the Borrower will be provided a three percent (3%)
overriding royalty interest reserved by Borrower burdening all of Borrower’s
right, title and interest in and to the oil and gas leases constituting the
Orion Assets (the “Orion ORRI”), in the form of Exhibit “D” hereto. If the Orion
ORRI results in the Third Party Buyer receiving less than a 75.0% net revenue
interest in any of the oil and gas leases constituting the Orion Assets, the
Orion ORRI shall be reduced as to such oil and gas lease(s) assigned so that the
Third Party Buyer shall not receive less than a 75.0% net revenue interest
therein. The proceeds from the Orion ORRI shall be credited towards the Orion
Production Payment. The Orion ORRI shall continue to remain in effect after the
Orion Production Payment has been paid in full.

 

Furthermore, the Orion ORRI will be subject to the following (collectively, the
“ORRI Burdens”):

 

a.The Orion ORRI shall bear all costs born under the oil and gas leases
constituting the Orion Assets, including without limitation, taxes and treating,
transportation, and marketing costs of the minerals produced thereunder;

 

b.The Orion ORRI shall include a proportionate reduction clause whereby if (i)
the oil and gas leases assigned cover less than the entire mineral interest,
and/or (ii) the interest of Borrower in the oil and gas leases assigned cover
less than the entire leasehold interest, the Orion ORRI will be proportionately
reduced;

 

c.The Orion ORRI shall contain a provision expressly permitting pooling without
the consent of Borrower, and except for the extensions and renewals of the
current oil and gas leases constituting the Orion Assets, the Orion ORRI shall
not apply to new oil and gas leases covering the same lands burdened by the
Orion ORRI obtained after the oil and gas leases burdened by the Orion ORRI have
terminated; and

 

d.Any implied covenants regarding the Orion ORRI shall be expressly waived by
Borrower.

 

Furthermore, Borrower shall reserve in the TAW Leases an overriding royalty
interest in whatever leases remain at the closing of the Asset Purchase
Agreement with N&B Energy, Inc. (the “TAW ORRI”), in the form of Exhibit “E”
hereto, equal to the difference between existing oil and gas lease burdens, both
contractual and of record, in the TAW Leases and an 81.125% net revenue
interest. Like the Orion ORRI, the TAW ORRI will be subject to the ORRI Burdens,
and if the reservation of the TAW ORRI results in the Third Party Buyer
receiving less than an 81.125% net revenue interest in any of the oil and gas
leases constituting the TAW Leases, the TAW ORRI shall be reduced as to such oil
and gas lease(s) assigned so that the Third Party Buyer shall not receive less
than a 81.125% net revenue interest therein. The TAW ORRI may be transferred
prior to the applicable Transfer Date.

 



Page 7

 

 

As a part of the consideration for the sale of the Camber Assets within the
Standstill, Lender shall agree to release solely the West Texas Properties from
Lender’s liens and security interests, which Borrower shall retain and not
convey to the Third Party Buyer. Additionally, immediately before the Camber
Assets Sale Effective Date, Borrower shall pledge to Lender the remaining right,
title and interest of Borrower and/ or the owner thereof in the Orion Assets
twelve and one-half percent (12.5%) so that Lender shall then have a perfected
security interest in 100% of the working interest in each of the oil and gas
leases constituting the Orion Assets. Between the Effective Date and the Camber
Assets Sale Effective Date, Borrower covenants and agrees that it shall not
burden the Orion Assets with any additional lease burdens, including without
limitation, any additional overriding royalty interests, which do not burden the
oil and gas leases constituting the Orion Assets as of the Effective Date SAVE
AND EXCEPT the Orion Production Payment and the Orion ORRI.

 

In the event that Borrower is ready, willing and able to close on the sale of
the Camber Assets, and either the Third Party Buyer is not ready, willing and
able to close and purchase the Camber Assets on or before the Standstill Date,
or any reasonable extension agreed upon by Borrower and the Third Party Buyer
and approved by Lender in writing, or the Borrower has not received shareholder
approval by the Standstill Date or will not be able to hold a shareholder vote
by such Standstill Date due to regulatory review of the proxy, Borrower shall
surrender the Camber Assets to Lender or Lender’s designee as of the Camber
Assets Sale Effective Date, subject to any and all security interests and liens
of Lender and subject to the Orion ORRI, the TAW ORRI and the Orion Production
Payment upon ten (10) days following the Standstill Date or any agreed-upon
extension (collectively, the “Surrender Right” and the “Asset Surrender”).
Lender shall, concurrently with its entry into this Agreement, designate an
entity to hold the assets surrendered pursuant to the Asset Surrender. The
assignment and conveyance instruments for the Asset Surrender shall be in a form
approved by Lender in its reasonable discretion. The date that the Camber Assets
are transferred to Lender is referred to herein as the “Surrender Transfer
Date.” Upon exercising the Surrender Right, Lender shall determine, in its sole
discretion, the value of the Camber Assets as of the Surrender Transfer Date
(the “Camber Assets Value”), and the amount of the Indebtedness shall be reduced
by the amount of the Camber Assets Value. The amount of the remaining
Indebtedness (after deduction of the Camber Assets Value) is referred to herein
as the “Post-Transfer Deficiency.” The transactions described in this paragraph,
if consummated, shall constitute an assignment and conveyance in lieu of
foreclosure and not in any way a retention of collateral in full or partial
satisfaction of debt under Sections 9.620 of the Texas Business & Commerce Code
(the “Code”). Borrower hereby irrevocably and unconditionally waives, to the
maximum extent allowed by law, any and all rights under Sections 9.620, 9.621 or
9.623 of the Code.

 



Page 8

 

 

In the event that Borrower complies with the terms of this Agreement and (a)
assigns the Camber Assets to a Third Party Buyer, the Lender agrees to only
pursue the Camber Assets, the Third Party Buyer and the Guarantor for the
repayment of amounts owed under the Loan Instruments (including, but not limited
to principal, interest and fees due thereunder) and including the Post Transfer
Deficiency, and to provide Borrower a novation and release from any and all
liability in connection with the Loan Instruments in a form reasonably approved
by Lender; or (b) the Lender exercises the Surrender Right, the Lender agrees to
pursue only the Camber Assets and the Guarantor for the repayment of amounts
owed under the Loan Instruments (including, but not limited to principal,
interest and fees due thereunder) and including the Post Transfer Deficiency,
and to provide Borrower a novation and release from any and all liability in
connection with the Loan Instruments in a form reasonably approved by Lender. In
either case, the Borrower, and its current, past and future shareholders,
officers, and directors, except to the extent such are a Guarantor, shall have
no liability for any amounts owed under the Loan Instruments effective upon the
Camber Assets Sale Effective Date or date of the Asset Surrender, as applicable.
It is understood and agreed that any and all protections and benefits under any
asset purchase agreement for the sale of the Camber Assets from Borrower to a
Third Party Buyer approved by Lender, including without limitation, that certain
Asset Purchase Agreement dated July 12, 2018 (the “N&B APA”), by and between
Borrower, as Seller, and N&B Energy, LLC, as Buyer, are deemed incorporated
herein such that if Lender exercises the Surrender Right, all liabilities of
Borrower under such asset purchase agreement, including without limitation, the
Excluded Liabilities, as defined in the N&B APA, shall remain with Borrower
after Lender exercises the Surrender Right.

 

6.Default. Failure or refusal of Borrower to (i) comply with any of the
requirements hereunder, or (ii) perform any of its obligations hereunder, or the
breach of the representations or covenants of this Agreement by Borrower (a “New
Default”) shall constitute a default of this Agreement, the Note, the Loan
Agreement, and the other Loan Instruments, and the undersigned will be liable
for Lender’s attorney’s fees and related costs or expenses in enforcing this
Agreement. Furthermore, if any default occurs during the Standstill under this
Agreement, subject to written notice thereof provided by the Lender to the
Borrower and the Borrower being provided two business days in the event of a
default in the Funds Transfer Requirements and/or the payment of any amount due
hereunder to the Lender in cash, and ten calendar days in the event of any other
default hereunder, to cure any such default, the Standstill shall immediately
terminate.

 

Upon the happening of any New Default, the Standstill shall terminate, and
Lender may declare the entire outstanding principal amount of the Note, all
accrued and unpaid interest and all accrued and unpaid late charges thereunder
and all other indebtedness of Borrower to Lender, to be immediately due and
payable, and the same shall thereupon become and be immediately due and payable
without further notice and presentment, demand, notice of intent to accelerate,
notice of actual acceleration, protest, notice of protest or other notice of
default or dishonor of any kind, all of which are hereby expressly waived by
Borrower. Borrower expressly waives the Grace and Curative Period for any
default under this Agreement whatsoever.

 



Page 9

 

 

7.No Oral Agreements, Amendments. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES AS OF THIS DATE AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
This Agreement may be amended only by a writing that ratifies, confirms and
incorporates as a part thereof the provisions of this Agreement not thereby
amended. Each such amendment must be executed and delivered by Borrower and
Lender.

 

8.Notices. Any notice, request, consent, instrument or other communication
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given on the third calendar day after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
respective addresses of Borrower and Lender set forth in the introductory
paragraph on Page 1 hereof. Any party hereto may change its mailing address by
providing written notice to the other parties hereto.

 

9.Governing Law and Venue. Subject to Section 13 below, (i) this Agreement shall
in all respects be governed by, and construed in accordance with the laws of the
State of Texas, without reference to the conflicts of law rules thereof, and
(ii) venue for any legal action involving this Agreement shall be in Bexar
County, Texas.

 

10.Severability. Each section and subsection of this Agreement constitutes a
separate and distinct provision hereof. If any provision of this Agreement shall
be adjudicated to be invalid, ineffective or unenforceable, the remaining
provisions shall not be affected thereby. The invalid, ineffective or
unenforceable provision shall, without further action by the Parties, be
automatically construed to affect the original purpose and intent of the
invalid, ineffective or unenforceable provision.

 

11.Headings; Gender. The section headings in this Agreement have been inserted
for convenience of reference only and shall not constitute a part, or be given
any effect in the construction or interpretation of this Agreement. All
references in this Agreement as to gender shall be interpreted in the applicable
gender of the parties.

 

12.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute but one and the same Agreement, and facsimile, PDF/Document Imaging
or other electronic signatures shall be just as binding as originals.

 

13.Arbitration.

 

BINDING ARBITRATION AGREEMENT

PLEASE READ THIS CAREFULLY. IT AFFECTS YOUR RIGHTS.

 

BORROWER AND LENDER AGREE TO ARBITRATION AS FOLLOWS (hereinafter referred to as
the “Arbitration Provisions”):

 



Page 10

 

 

I.Special Provisions and Definitions applicable to both CONSUMER DISPUTES and
BUSINESS DISPUTES:

 

(a)Informal Resolution of Customer Concerns. Most customer concerns can be
resolved quickly and to the customer’s satisfaction by contacting your account
officer, branch manager or by calling the Customer Service Department in your
region. The region and numbers are:

 

1.      Laredo 956-722-7611



2.      Austin 512-397-4506 



3.      Brownsville 956-547-1000



4.      Commerce Bank 956-724-1616



5.      Corpus Christi 361-888-4000



6.      Eagle Pass 830-773-2313



7.      Houston 713-526-1211



8.      McAllen 956-686-0263



9.      Oklahoma 405-841-2100



10.    Port Lavaca 361-552-9771



11.    San Antonio 210-518-2500



12.    Zapata 956-765-8361

 

In the unlikely event that your account officer, branch manager or the customer
service department is unable to resolve a complaint to your satisfaction or if
Lender has not been able to resolve a dispute it has with you after attempting
to do so informally, you and Lender agree to resolve those disputes through
binding arbitration or small claims court instead of in courts of general
jurisdiction.

 

(b)Sending Notice of Dispute. If either you or Lender intend to seek
arbitration, then you or Lender must first send to the other by certified mail,
return receipt requested, a written Notice of Dispute. The Notice of Dispute to
Lender should be addressed to: Dennis E. Nixon, President, at International
Bancshares Corporation, P.O. Drawer 1359, Laredo, Texas 78042-1359 or if by
email, ibcchairman@ibc.com. The Notice of Dispute must (a) describe the nature
and basis of the claim or dispute; and (b) explain specifically what relief is
sought. You may download a copy of the Notice of Dispute at www.ibc.com or you
may obtain a copy from your account officer or branch manager.

 

(c)If the Dispute is not Informally Resolved. If you and Lender do not reach an
agreement to resolve the claim or dispute within thirty (30) days after the
Notice of Dispute is received, you or Lender may commence a binding arbitration
proceeding. During the binding arbitration proceeding, any settlement offers
made by you or Lender shall not be disclosed to the Arbitrator.

 

(d)“DISPUTE(S)”. As used herein, the word “DISPUTE(S)” includes any and all
controversies or claims between the PARTIES of whatever type or manner,
including without limitation, any and all claims arising out of or relating to
this Agreement, compliance with applicable laws and/or regulations, any and all
services or products provided by Lender, any and all past, present and/or future
Loan, lines of credit, letters of credit, credit facilities or other form of
indebtedness and/or agreements involving the PARTIES, any and all transactions
between or involving the PARTIES, and/or any and all aspects of any past or
present relationship of the PARTIES, whether banking or otherwise, specifically
including but not limited to any claim founded in contract, tort, fraud,
fraudulent inducement, misrepresentation or otherwise, whether based on statute,
regulation, common law or equity.

 



Page 11

 

 

(e)“CONSUMER DISPUTE” and “BUSINESS DISPUTE”. As used herein, “CONSUMER DISPUTE”
means a DISPUTE relating to an account (including a deposit account), agreement,
extension of credit, loan, service or product provided by Lender that is
primarily for personal, family or household purposes. “BUSINESS DISPUTE” means
any DISPUTE that is not a CONSUMER DISPUTE.

 

(f)“PARTIES” or “PARTY”. As used in these Arbitration Provisions, the term
“PARTIES” or “PARTY” means Borrower, Lender, and each and all persons and
entities signing this Agreement or any other agreements between or among any of
the PARTIES as part of this transaction. “PARTIES” or “PARTY” shall be broadly
construed and include individuals, beneficiaries, partners, limited partners,
limited liability members, shareholders, subsidiaries, parent companies,
affiliates, officers, directors, employees, heirs, agents and/or representatives
of any party to such documents, any other person or entity claiming by or
through one of the foregoing and/or any person or beneficiary who receives
products or services from Lender and shall include any other owner and holder of
this Agreement. Throughout these Arbitration Provisions, the term “you” and
“your” refer to Borrower, and the term “Arbitrator” refers to the individual
arbitrator or panel of arbitrators, as the case may be, before which the DISPUTE
is arbitrated.

 

(g)BINDING ARBITRATION. The PARTIES agree that any DISPUTE between the PARTIES
shall be resolved by mandatory binding arbitration pursuant to these Arbitration
Provisions at the election of either PARTY. BY AGREEING TO RESOLVE A DISPUTE IN
ARBITRATION, THE PARTIES ARE WAIVING THEIR RIGHT TO A JURY TRIAL OR TO LITIGATE
IN COURT (except for matters that may be taken to small claims court for a
CONSUMER DISPUTE as provided below).

 

(h)CLASS ACTION WAIVER. The PARTIES agree that (i) no arbitration proceeding
hereunder whether a CONSUMER DISPUTE or a BUSINESS DISPUTE shall be certified as
a class action or proceed as a class action, or on a basis involving claims
brought in a purported representative capacity on behalf of the general public,
other customers or potential customers or persons similarly situated, and (ii)
no arbitration proceeding hereunder shall be consolidated with, or joined in any
way with, any other arbitration proceeding. THE PARTIES AGREE TO ARBITRATE A
CONSUMER DISPUTE OR BUSINESS DISPUTE ON AN INDIVIDUAL BASIS AND EACH WAIVES THE
RIGHT TO PARTICIPATE IN A CLASS ACTION.

 



Page 12

 

 

(i)FEDERAL ARBITRATION ACT AND TEXAS LAW. The PARTIES acknowledge that this
Agreement evidences a transaction involving interstate commerce. The Federal
Arbitration Act shall govern (i) the interpretation and enforcement of these
Arbitration Provisions, and (ii) all arbitration proceedings that take place
pursuant to these Arbitration Provisions. THE PARTIES AGREE THAT, EXCEPT AS
OTHERWISE EXPRESSLY AGREED TO BY THE PARTIES IN WRITING, OR UNLESS EXPRESSLY
PROHIBITED BY LAW, TEXAS SUBSTANTIVE LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES) WILL APPLY IN ANY BINDING ARBITRATION PROCEEDING OR SMALL CLAIMS
COURT ACTION REGARDLESS OF WHO INITIATES THE PROCEEDING, WHERE YOU RESIDE OR
WHERE THE DISPUTE AROSE.

 

II.Provisions applicable only to a CONSUMER DISPUTE:

 

(a)Any and all CONSUMER DISPUTES shall be resolved by arbitration administered
by the American Arbitration Association (“AAA”) under the Commercial Arbitration
Rules and the Supplemental Procedures for Resolution of Consumer Disputes and
Consumer Due Process Protocol (which are incorporated herein for all purposes).
It is intended by the PARTIES that these Arbitration Provisions meet and include
all fairness standards and principles of the American Arbitration Association’s
Consumer Due Process Protocol and due process in predispute arbitration. If a
CONSUMER DISPUTE is for a claim of actual damages above $250,000 it shall be
administered by the AAA before three neutral arbitrators at the request of any
PARTY.

 

(b)Instead of proceeding in arbitration, any PARTY hereto may pursue its claim
in your local small claims court, if the CONSUMER DISPUTE meets the small claims
court’s jurisdictional limits. If the small claims court option is chosen, the
PARTY pursuing the claim must contact the small claims court directly. The
PARTIES agree that the class action waiver provision also applies to any
CONSUMER DISPUTE brought in small claims court.

 

(c)For any claim for actual damages that does not exceed $2,500, Lender will pay
all arbitration fees and costs provided you submitted a Notice of Dispute with
regard to the CONSUMER DISPUTE prior to initiation of arbitration. For any claim
for actual damages that does not exceed $5,000, Lender also agrees to pay your
reasonable attorney’s fees and reasonable expenses your attorney charges you in
connection with the arbitration (even if the Arbitrator does not award those to
you) plus an additional $2,500 if you obtain a favorable arbitration award for
your actual damages which is greater than any written settlement offer for your
actual damages made by Lender to you prior to the selection of the Arbitrator.

 



Page 13

 

 

(d)Under the AAA’s Supplemental Procedures for Consumer Disputes, if your claim
for actual damages does not exceed $10,000, you shall only be responsible for
paying up to a maximum of $125 in arbitration fees and costs. If your claim for
actual damages exceeds $10,000 but does not exceed $75,000, you shall only be
responsible for paying up to a maximum of $375 in arbitration fees and costs.
For any claim for actual damages that does not exceed $75,000, Lender will pay
all other arbitrator’s fees and costs imposed by the administrator of the
arbitration. With regard to a CONSUMER DISPUTE for a claim of actual damages
that exceeds $75,000, or if the claim is a non-monetary claim, Lender agrees to
pay all arbitration fees and costs you would otherwise be responsible for that
exceed $1,000. The fees and costs stated above are subject to any amendments to
the fee and cost schedules of the AAA. The fee and cost schedule in effect at
the time you submit your claim shall apply. The AAA rules also permit you to
request a waiver or deferral of the administrative fees and costs of arbitration
if paying them would cause you financial hardship.

 

(e)Although under some laws, Lender may have a right to an award of attorney’s
fees and expenses if it prevails in arbitration, Lender agrees that it will not
seek such an award in a binding arbitration proceeding with regard to a CONSUMER
DISPUTE for a claim of actual damages that does not exceed $75,000.

 

(f)To request information on how to submit an arbitration claim, or to request a
copy of the AAA rules or fee schedule, you may contact the AAA at 1-800-778-7879
(toll free) or at www.adr.org.

 

III.Provisions applicable only to a BUSINESS DISPUTE:

 

(a)Any and all BUSINESS DISPUTES between the PARTIES shall be resolved by
arbitration in accordance with the Commercial Arbitration Rules of the AAA in
effect at the time of filing, as modified by, and subject to, these Arbitration
Provisions. A BUSINESS DISPUTE for a claim of actual damages that exceeds
$250,000 shall be administered by AAA before at least three (3) neutral
arbitrators at the request of any PARTY. In the event the aggregate of all
affirmative claims asserted exceeds $500,000, exclusive of interest and
attorney’s fees, or upon the written request of any PARTY, the arbitration shall
be conducted under the AAA Procedures for Large, Complex Commercial Disputes. If
the payment of arbitration fees and costs will cause you extreme financial
hardship you may request that AAA defer or reduce the administrative fees or
request Lender to cover some of the arbitration fees and costs that would be
your responsibility.

 

(b)The PARTIES shall have the right to (i) invoke self-help remedies (such as
setoff, notification of account debtors, seizure and/or foreclosure of
collateral, and nonjudicial sale of personal property and real property
collateral) before, during or after any arbitration, and/or (ii) request
ancillary or provisional judicial remedies (such as garnishment, attachment,
specific performance, receiver, injunction or restraining order, and
sequestration) before or after the commencement of any arbitration proceeding
(individually, and not on behalf of a class). The PARTIES need not await the
outcome of the arbitration proceeding before using self-help remedies. Use of
self-help or ancillary and/or provisional judicial remedies shall not operate as
a waiver of either PARTY’s right to compel arbitration. Any ancillary or
provisional judicial remedy which would be available from a court at law shall
be available from the Arbitrator. The PARTIES agree that the AAA Optional Rules
for Emergency Measures of Protection shall apply in an arbitration proceeding
where emergency interim relief is requested.

 



Page 14

 

 

(c)Except to the extent the recovery of any type or types of damages or
penalties may not by waived under applicable law, the Arbitrator shall not have
the authority to award either PARTY (i) punitive, exemplary, special or indirect
damages, (ii) statutory multiple damages, or (iii) penalties, statutory or
otherwise.

 

(d)The Arbitrator may award attorney’s fees and costs including the fees, costs
and expenses of arbitration and of the Arbitrator as the Arbitrator deems
appropriate to the prevailing PARTY. The Arbitrator shall retain jurisdiction
over questions of attorney’s fees for fourteen (14) days after entry of the
decision.

 

IV.General provisions applicable to both CONSUMER DISPUTES and BUSINESS
DISPUTES:

 

(a)The Arbitrator is bound by the terms of these Arbitration Provisions. The
Arbitrator shall have exclusive authority to resolve any DISPUTES relating to
the scope or enforceability of these Arbitration Provisions, including (i) all
arbitrability questions, and (ii) any claim that all or a part of these
Arbitration Provisions are void or voidable (including any claims that they are
unconscionable in whole or in part).

 

(b)These Arbitration Provisions shall survive any termination, amendment, or
expiration of this Agreement, unless all of the PARTIES otherwise expressly
agree in writing.

 

(c)If a PARTY initiates legal proceedings, the failure of the initiating PARTY
to request arbitration pursuant to these Arbitration Provisions within 180 days
after the filing of the lawsuit shall be deemed a waiver of the initiating
PARTY’S right to compel arbitration with respect to the claims asserted in the
litigation. The failure of the defending PARTY in such litigation to request
arbitration pursuant to these Arbitration Provisions within 180 days after the
defending PARTY’S receipt of service of judicial process, shall be deemed a
waiver of the right of the defending PARTY to compel arbitration with respect to
the claims asserted in the litigation. If a counterclaim, cross-claim or third
party action is filed and properly served on a PARTY in connection with such
litigation, the failure of such PARTY to request arbitration pursuant to these
Arbitration Provisions within ninety (90) days after such PARTY’S receipt of
service of the counterclaim, cross-claim or third party claim shall be deemed a
waiver of such PARTY’S right to compel arbitration with respect to the claims
asserted therein. The issue of waiver pursuant to these Arbitration Provisions
is an arbitrable dispute. Active participation in any pending litigation
described above by a PARTY shall not in any event be deemed a waiver of such
PARTY’S right to compel arbitration. All discovery obtained in the pending
litigation may be used in any subsequent arbitration proceeding.

 



Page 15

 

 

(d)Any PARTY seeking to arbitrate shall serve a written notice of intent to any
and all opposing PARTIES after a DISPUTE has arisen. The PARTIES agree a timely
written notice of intent to arbitrate by either PARTY pursuant to these
Arbitration Provisions shall stay and/or abate any and all action in a trial
court, save and except a hearing on a motion to compel arbitration and/or the
entry of an order compelling arbitration and staying and/or abating the
litigation pending the filing of the final award of the Arbitrator.

 

(e)Any Arbitrator selected shall be knowledgeable in the subject matter of the
DISPUTE and be licensed to practice law.

 

(f)For a one (1) member arbitration panel, the PARTIES are limited to an equal
number of strikes in selecting the arbitrator from the AAA neutral list, such
that at least one arbitrator remains after the PARTIES exercise all of their
respective strikes. For a three (3) member arbitration panel, the PARTIES are
limited to an equal number of strikes in selecting the arbitrators from the AAA
neutral list, such that at least three arbitrators remain after the PARTIES
exercise all of their respective strikes. After exercising all of their allotted
respective strikes, the PARTIES shall rank those potential arbitrators remaining
numerically in order of preference (with “1” designating the most preferred).
The AAA shall review the PARTIES rankings and assign a score to each potential
arbitrator by adding together the ranking given to such potential arbitrator by
each PARTY. The arbitrator(s) with the lowest score total(s) will be selected.
In the event of a tie or ties for lowest score total and if the selection of
both or all of such potential arbitrators is not possible due to the required
panel size, the AAA shall select the arbitrator(s) it believes to be best
qualified.

 

(g)The PARTIES and the Arbitrator shall treat all aspects of the arbitration
proceedings, including, without limitation, any documents exchanged, testimony
and other evidence, briefs and the award, as strictly confidential; provided,
however, that a written award or order from the Arbitrator may be filed with any
court having jurisdiction to confirm and/or enforce such award or order.

 

(h)Any statute of limitation which would otherwise be applicable shall apply to
any claim asserted in any arbitration proceeding under these Arbitration
Provisions, and the commencement of any arbitration proceeding tolls such
statute of limitations.

 

(i)If the AAA is unable for any reason to provide arbitration services, then the
PARTIES agree to select another arbitration service provider that has the
ability to arbitrate the DISPUTE pursuant to and consistent with these
Arbitration Provisions. If the PARTIES are unable to agree on another
arbitration service provider, any PARTY may petition a court of competent
jurisdiction to appoint an Arbitrator to administer the arbitration proceeding
pursuant to and consistent with these Arbitration Provisions.

 



Page 16

 

 

(j)The award of the Arbitrator shall be final and Judgment upon any such award
may be entered in any court of competent jurisdiction. The arbitration award
shall be in the form of a written reasoned decision and shall be based on and
consistent with applicable law.

 

(k)Unless the PARTIES mutually agree to hold the binding arbitration proceeding
elsewhere, venue of any arbitration proceeding under these Arbitration
Provisions shall be in the county and state where Lender is located, which is
Lender’s address set out in the first paragraph on page 1 hereof.

 

(l)If any of these Arbitration Provisions are held to be invalid or
unenforceable, the remaining provisions shall be enforced without regard to the
invalid or unenforceable term or provision.

 

JURY WAIVER: IF A DISPUTE BETWEEN YOU AND LENDER PROCEEDS IN COURT RATHER THAN
THROUGH MANDATORY BINDING ARBITRATION, THEN YOU AND LENDER BOTH WAIVE THE RIGHT
TO A JURY TRIAL, AND SUCH DISPUTE WILL BE TRIED BEFORE A JUDGE ONLY.

 

14.Time of the Essence. Time is of the essence as to all provisions of this
Agreement.

 

15.Authority. Each person executing this Agreement on behalf of a Party
represents to the other Party that such person is duly authorized and has the
legal capacity to execute and deliver this Agreement. Each Party executing this
Agreement represents to the other Parties that this Agreement is valid and
binding on the Party executing this Agreement, enforceable in accordance with
its terms.

 

16.No Admission; Buy Peace. This Agreement shall not in any manner be construed
as or be deemed to be an admission of any liability on the part of Lender.
Instead, this Agreement represents the intent of the Parties to enter into a
private compromise in the nature of a workout or voluntary reorganization. The
Parties have contemplated the cost of litigation of any dispute between Parties
and have determined that it would be cost effective and in their respective best
interest to enter into this Agreement. It is the intent of the Parties to buy
peace and by this Agreement to avoid the necessity for litigation and to avoid
the possibility of bankruptcy of Borrower if possible. The covenants and
agreements herein are not mere recitals, but rather the contractual agreement of
the Parties with the express desire that they be honored and enforced as
written. Each Party has read this entire Agreement and has full knowledge of its
effect and acknowledges that it is executing same for the purposes set forth
herein with such knowledge and of its own free will. Borrower acknowledges that
the relationship of Borrower and Lender is that of borrower and lender and that
no special relationship exists which would contradict that relationship and that
there is no fiduciary relationship or duty arising from such relationship.

 



Page 17

 

 

17.Guarantors. It is understood and agreed by Borrower that Guarantor is in no
way whatsoever released from their Guaranty Agreements by this Agreement, as
Lender has the right, but not the obligation, at any time and from time to time,
without prejudice to any claim against Guarantor, and without notice to
Guarantor, to enter into this Agreement without waiving any of Lender’s rights
against Guarantor, including without limitation, to collect from Guarantor any
and all deficiencies on the Indebtedness as determined by Lender in its sole
discretion. Borrower also acknowledges and agrees that the Guaranty Agreements
signed by the Guarantor contain guaranties of payment, under which Lender at its
sole discretion may elect to pursue remedies for collection of debt or
deficiencies of any obligations owed by Borrower or Guarantors, jointly or
severally at any time upon default, and Lender may make determinations in its
sole discretion whether to seek collection of any amount of the Indebtedness
from one or all obligors, whether Borrower or Guarantor.

 

[Signatures are on the following pages.]

 

Page 18

 

 

EXECUTED as of the Effective Date.

 

BORROWER:

 

CAMBER ENERGY, INC. f/k/a LUCAS ENERGY, INC.,

a Nevada corporation

 

By: /s/ Louis G. Schott  



Printed Name:  Louis G. Schott  



Title: Interim Chief Executive Officer  

 

 

LENDER:

 

INTERNATIONAL BANK OF COMMERCE,

a Texas state banking corporation

 



By: /s/ Bernardo De La Garza     Bernardo De La Garza, Vice President  

 



Signature Page

 

 

 

 

EXHIBIT “A”

 

THE ORION ASSETS

 

[see following page]

 

Exhibit A, Page 1

 

 

(Graphic) [ex101001.jpg]

 

Exhibit A, Page 2

 

 

EXHIBIT “B”

 

THE ORION ASSETS

 

[see following pages]

 



Exhibit B, Page 1

 

 

(Graphic) [ex101002.jpg]

 



Exhibit B, Page 2

 

 

(Graphic) [ex101003.jpg]

 



Exhibit B, Page 3

 

 

(Graphic) [ex101004.jpg]

 



Exhibit B, Page 4

 

 

(Graphic) [ex101005.jpg]

 



Exhibit B, Page 5

 

 

(Graphic) [ex101006.jpg]

 



Exhibit B, Page 6

 

 

(Graphic) [ex101007.jpg]

 



Exhibit B, Page 7

 

 

(Graphic) [ex101008.jpg]

 



Exhibit B, Page 8

 

 

(Graphic) [ex101009.jpg]

 



Exhibit B, Page 9

 

 

(Graphic) [ex101010.jpg]

 

Exhibit B, Page 10

 

 

EXHIBIT “C”

 

FORM OF PRODUCTION PAYMENT AGREEMENT

 

[see following pages]

 

Exhibit C, Page 1

 

 

ASSIGNMENT OF PRODUCTION PAYMENT

 



STATE OF OKLAHOMA §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF OKFUSKEE §  

 

This Assignment of Production Payment (the “Assignment”), dated as of August 1,
2018 the (“Effective Date”), is by and among N&B ENERGY, LLC, whose address is
[________________] (“Assignor”); and CE Operating, LLC, whose address is 1415
Louisiana Street, Suite 3500 Houston, Texas 77002 (“CE Operating”) or CE
Operating’s designee (collectively, “Assignee”). Assignor and Assignee are
collectively the “Parties”.

 

NOW THEREFORE, in consideration of the mutual obligations contained herein, the
Parties agree as follows:

 

Definitions. When used in this Assignment, the following terms shall have the
meanings indicated below:

 

“Gross Proceeds” for each calendar month or portion thereof during the term of
this Assignment means the amounts actually received during such period by
Assignor or any successor or assignee of Assignor as revenues from the sale of
Hydrocarbons (determined before calculating payments hereunder).

 

“Hydrocarbons” means all oil, gas, and other gaseous and liquid hydrocarbons or
any combination of one or more of such substances in and under, and which may be
produced, saved, and sold from, and which shall accrue and be attributable to,
the Leases described on Exhibit “A”, and all unitization and pooling agreements
and the units created thereby which cover or include such Leases or portions
thereof.

 

“Leases” means those leases described on Exhibit “A”, attached hereto and
incorporated herein for all purposes.

 

“Production Costs” are those costs, charges, and expenses incurred by Assignor
subsequent to the Effective Date and prior to expiration of the term of this
Assignment in connection with the Leases and wells listed on Exhibit “A”,
expressly limited to:

 

(1)       costs and expenses incurred in drilling, deepening, side-tracking,
plugging--back, coring, testing, logging, completing and equipping for
production (including, the cost of wellhead facilities, storage tanks,
separators, pumping equipment, flow lines, salt water disposal equipment, and
other similar production facilities), all wells now or hereafter located on the
lands covered by the Leases or on lands pooled or unitized therewith;

 

(2)       expenditures made and costs incurred in connection with the operation
and maintenance of the Leases and the production and marketing of Hydrocarbons
therefrom, such items of cost to include: (i) all costs of complying with legal
requirements; (ii) all costs of lifting, producing, and handling Hydrocarbons
from the Leases, including but not limited to all costs of labor, fuel, repairs,
hauling, materials, supplies, utility charges, water and other costs incident
thereto; (iii) costs of gathering, compressing, dehydrating, separating,
treating, processing, disposing, transporting, and marketing Hydrocarbons
produced from the Leases, including the cost of constructing and installing
pipelines and other facilities necessary in connection therewith; (iv) all delay
rentals, shut-in well payments, minimum royalties and other payments made in
connection with the maintenance of the Leases; (v) the costs of all workover and
other remedial well servicing operations; and (vi) the cost of all fluid
injection, pressure maintenance, secondary recovery, recycling, and other
enhanced recovery operations; and

 



Exhibit C, Page 2

 

 

(3)       all insurance premiums to the extent insurance is maintained with
respect to the Leases.

 

The term “Production Costs” shall not include any administrative charges or any
overhead charges paid, directly or indirectly, to the operator or operators of
the Leases.

 

Conveyance.

 

Assignor, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt of which is hereby acknowledged,
does hereby assign, transfer and convey unto Assignee this Production Payment in
the amount(s) set forth below.

 

The Production Payment shall be twelve and five tenths (12.5%) percent of the
Net Revenue (as defined below) attributable to and to the extent of any
leasehold interest of Assignor in and to all production from the Leases, and in
each case after deducting therefrom the following: (a) royalties reserved in
said Lease(s); (b) all severance, production, excise, or other similar taxes
measured by the Production Payment for that particular month, limited to the
amount of or the value of such production; and (c) any third-party lender’s or
investor’s recorded interest, including principal and interest, to the extent it
encumbers the leasehold interests or extends into the Net Revenue. Any
investments, loans or other contributions received by Assignor, any of its
affiliates, from third parties for the purpose of drilling or operating costs
which is not expended on direct drilling or operating costs, shall not be
included in Production Costs as a deduction against Gross Proceeds from which
the Production Payment is payable. The 12.5% share of Assignor’s net revenue
interest out of which the Production Payment shall be made will not be burdened
by administrative overhead costs.

 

The Production Payment shall be payable each month running from the Effective
Date of this Assignment until Assignee has received Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00). Assignor shall also receive credit
towards the Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00)
for the amounts received by Assignee or its designee for the proceeds of the
three (3.0) percent overriding royalty interest it has on the same leases and
wells listed on Exhibit “A” derived under that certain Assignment of Overriding
Royalty Interest dated _______________ 2018, from Assignor to Assignee, recorded
as Document No. _____________________ in the Real Property Records of Okfuskee
County, Oklahoma.

 



Exhibit C, Page 3

 

 

Net Revenue Account. Assignor shall establish and maintain a Net Revenue account
(“Net Revenue Account”) in accordance with consistently applied generally
accepted accounting practices and the provisions of this Assignment, as follows:

 

(a)       The Net Revenue Account shall be credited with all Gross Proceeds;

 

(b)       The Net Revenue Account shall be debited for all Production Costs and
taxes; and

 

(c)       The balance in the Net Revenue Account, shall be determined as of the
end of each calendar month, and, if positive, shall be deemed “Net Revenue” for
purposes of this Assignment.

 

Monthly Statement; Payment. On or before the last business day of the month
following the close of each calendar month, (a) Assignor shall deliver to
Assignee a statement showing, in reasonable detail, the balance of the Net
Revenue Account as of the end of such calendar month, and (b) Assignor shall pay
to Assignee an amount equal to 12.50% of the Net Revenue, if any, for such
calendar month (the “Production Payment”). Assignee and its representatives
shall have the right to audit the Net Revenue Account and records relating to
the Net Revenue Account upon request, such request not to be made more than once
annually, to be performed at the sole cost and expense of Assignee, except as
provided below. Upon such a request, Assignor shall make available to Assignee
or its designated representative all records of account and supporting
documentation within thirty (30) days. Assignee may specify the time period for
such audit, not to exceed twenty-four (24) months. In the event the Assignee
finds any discrepancy of more than 5% in the amount of proceeds paid to Assignee
and the amount of proceeds which were due to Assignee, the Assignor shall pay
all of the costs and expenses of the audit. The Assignor shall promptly pay the
amount of any deficiency in the proceeds paid to the Assignee hereunder which
are discovered as a result of any audit, from the date originally due.

 

In accordance with Section 2.7(b) of that certain Asset Purchase Agreement dated
July 10, 2018, between Assignor and Camber Energy, Inc., the parent company of
Assignee (the “APA”), and provided the Closing (as defined in the APA) occurs
and Assignee fails to pay any Unpaid Bills (as defined in the APA), Assignor may
be entitled to pay such expenses and deduct the amount of such expenses from any
sums payable to Assignee hereunder.

 

Sales Contracts. Assignor shall use commercially reasonable efforts to market or
cause to be marketed all commercial quantities of Hydrocarbons. Assignor may
enter into one or more Hydrocarbon processing, sales or exchange contracts
(“Marketing Contracts”) under such terms as are acceptable to Assignor in its
reasonable judgment; provided Assignor shall not enter into a Marketing Contract
with an affiliate, whether wholly or partially owned, by Assignor unless such
Marketing Contract is on substantially the same material terms and prices
prevailing in the area in marketing contracts entered into by unaffiliated third
parties in arm’s-length transactions.

 

Assignee agrees to execute such documents as may be reasonably requested by
Assignor or its permitted successors in interest, from time to time, including
to evidence the unliquidated balance of the Production Payment or to evidence
the termination of same upon the Production Payment having been paid in full.

 



Exhibit C, Page 4

 

 

Assignor reserves the right to pre-pay to Assignee the unpaid balance of the
Production Payment at any time and, upon such payment, the Production Payment
shall be in all things satisfied and terminated. A recordable release of the
Production Payment shall be prepared to the reasonable satisfaction of Assignor,
executed by Assignee, and held in escrow by an escrow officer appointed by
Assignor and shall be filed of record within fourteen (14) days of the
Production Payment’s termination.

 

Nothing contained herein shall be deemed to constitute or create a joint venture
or partnership between the parties hereto.

 

Assignee may convey its rights under this Assignment and the Production Payment
set forth herein to another party with written notice to Assignor.

 

TO HAVE AND TO HOLD the Production Payment assigned herein unto Assignee, its
successors and assigns forever, subject to the terms and provisions hereof.

 

The parties agree to take all such further actions and to execute, acknowledge
and deliver all such further documents that are reasonably necessary or useful
in carrying out the purposes of this Assignment.

 

IN WITNESS WHEREOF, this Assignment is executed on the dates set forth below.

 

ASSIGNOR:

N&B ENERGY, LLC

 



BY:       ____________________, Managing Member  

 

 

ASSIGNEE:

CAMBER ENERGY, INC.

 



BY:     ITS:      

 

Exhibit C, Page 5

 

 



THE STATE OF TEXAS §     §   COUNTY OF ______________ §  

 

This instrument was acknowledged before me on this ____ day of
_________________, 2018, by _____________, as Managing Member of the Assignor
set forth above and on behalf of each such entity.

 



      Notary Public, in and for The State of Texas

 

  



THE STATE OF TEXAS §     §   COUNTY OF ______________ §  

 

This instrument was acknowledged before me on this ____ day of
______________________, 2018, by _______________, as
___________________________________ of the Assignee set forth above and on
behalf of each such entity.

 



      Notary Public, in and for The State of Texas

 

Exhibit C, Page 6

 

 

EXHIBIT A

 

Exhibit C, Page 7

 

 

EXHIBIT “D”

 

FORM OF ORION ORRI

 

[see following pages]

 

Exhibit D, Page 1

 

 

ASSIGNMENT OF OVERRIDING ROYALTY INTEREST

 



STATE OF OKLAHOMA §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF OKFUSKEE §  

 

That CE Operating, LLC having a mailing address at 1415 Louisiana Street, Suite
3500, Houston, Texas 77002 (hereinafter “Assignor”), for and in consideration of
one dollar ($1.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby assign, transfer, sell
and convey unto Camber Royalties, LLC having a mailing address at 1415 Louisiana
Street, Suite 3500 Houston, Texas 77002 (hereinafter “Assignee”) an Overriding
Royalty Interest equal to three percent of eight-eights (the “Overriding Royalty
Interest”) in and to those Oil and Gas Leases and Orders which cover the lands
and wells described on Exhibit “A-1” and Exhibit “B” in Lincoln County, State of
Oklahoma.

 

The Overriding Royalty Interest assigned herein applies to all oil, gas,
casinghead gas or other hydrocarbon substances which may be produced, saved and
marketed from the lands under the terms of the Oil and Gas Leases described on
Exhibit “A-1” or the wells described on Exhibit “B”, if, as and when produced,
saved, sold and marketed, but not otherwise, insofar and only insofar as the Oil
and Gas Leases cover the lands specifically described on Exhibit “A-1” and the
wells on Exhibit “B”, and subject to the provisions and conditions herein set
forth. The Overriding Royalty Interest herein shall bear all costs borne under
the oil and gas leases constituting the Oil and Gas Leases described on Exhibit
“A-1”, including without limitation, taxes and treating, transportation, and
marketing costs of the minerals produced thereunder and pay currently its
proportionate share of gross production, severance, pipeline taxes and other
taxes which may be assessed or levied against said Overriding Royalty Interest
or the production attributable thereto. The Overriding Royalty Interest assigned
herein shall not impose upon Assignor herein, or Assignor’s successors and
assigns, any duty or obligation to develop or operate the lands covered by the
Oil and Gas Leases which cover the lands described on Exhibit “A-1” for oil, gas
or other hydrocarbons other than as required by the provisions of the Oil and
Gas Leases, nor to maintain the Oil and Gas Leases in effect by the payment of
delay rentals.

 

In the event the Oil and Gas Leases cover less than the entire interest in the
oil, gas and other hydrocarbons in the lands covered thereby, the Overriding
Royalty Interest assigned herein shall be reduced proportionately and shall be
payable to Assignee in the proportion which the interests in the oil, gas and
other hydrocarbons in the lands covered by the Oil and Gas Leases bear to the
entire estate in the oil, gas and other hydrocarbons in and under said lands
described on Exhibit “A-1”.

 

In accordance with Section 2.7(b) of that certain Asset Purchase Agreement dated
July 10, 2018, between Camber Energy, Inc. and N&B Energy, LLC (the “APA”), and
provided the Closing (as defined in the APA) of such APA occurs and Assignee
fails to pay any Unpaid Bills (as defined in the APA), N&B Energy, LLC may be
entitled to pay such expenses and deduct the amount of such expenses from any
sums payable to Assignee hereunder.

 



Exhibit D, Page 2

 

 

This Overriding Royalty Interest shall attach and apply to all extensions and
renewals of the Oil and Gas Leases covering any of the wells described on
Exhibit “B”; however, this Overriding Royalty Interest shall expressly not apply
to new oil and gas leases covering the same lands burdened by the Overriding
Royalty Interest obtained after the Oil and Gas Leases described on Exhibit
“A-1” have terminated.

 

Assignor is hereby authorized to create or form pooled units and thereby pool or
unitize the Overriding Royalty Interest in the same manner and to the same
extent as provided in the Oil and Gas Leases and Orders which cover the lands
and wells described on Exhibit “A-1” and Exhibit “B”, without any further
consent of, or consultation with, Assignee. In the event of such pooling or
unitization, Assignee shall receive only such proportion of the Overriding
Royalty Interest stipulated herein as the amount of the acreage covered by the
Oil and Gas Leases and Orders which cover the lands and wells described on
Exhibit “A-1” and Exhibit “B”, and placed in the unit bears to the total acreage
in the unit. The Overriding Royalty Interests are subject to any and all
amendments of the Oil and Gas Leases and Orders, now and in the future.

 

If the assignment of the Overriding Royalty Interest herein conveyed results in
Assignor, or any third-party buyer of Assignor’s interest in the Oil and Gas
Leases and Orders which cover the lands and wells described on Exhibit “A-1” and
Exhibit “B”, receiving less than a 75.0% net revenue interest in any of the Oil
and Gas Leases and Orders which cover the lands and wells described on Exhibit
“A-1” and Exhibit “B”, the Overriding Royalty Interest shall apply to such oil
and gas lease(s) assigned only to the extent necessary for Assignor or any
third-party buyer of Assignor’s interest to receive no less than a 75.0% net
revenue interest in any of the Oil and Gas Leases and Orders.

 

If (i) the Oil and Gas Leases described on Exhibit “A-1” or the wells described
on Exhibit “B” cover less than the entire mineral interest, and/or (ii) the
interest of Assignor in the Oil and Gas Leases described on Exhibit “A-1” or the
wells described on Exhibit “B” cover less than the entire leasehold interest,
the overriding royalty interest shall be proportionately reduced.

 

This Assignment is made without warranty of title, either express or implied.
Provided, however, Assignor makes a special limited warranty to Assignee that
the interests assigned herein are not subject to any Agreement which has not
been disclosed to Assignee which would adversely affect the interests assigned
herein. ANY AND ALL IMPLIED COVENANTS RELATING TO THE OVERRIDING ROYALTY
INTEREST ASSIGNED HEREBY ARE EXPRESSLY WAIVED BY ASSIGNEE AND OF NO FORCE OR
EFFECT.

 

All of the terms, provisions, covenants and agreements herein contained shall
extend to and be binding upon the parties hereto, their respective successors
and assigns.

 



Exhibit D, Page 3

 

 

Executed this ____ day of ________________, and effective ________________.

 

Assignor:

CE OPERATING, LLC 



      By:    

 

 

 



STATE OF TEXAS §     §   COUNTY OF BEXAR §  

 

Before me, the undersigned, a Notary Public, in and for said County and State on
this ____ day of June, 2018, personally appeared
_____________________________________________, to me known to be the identical
person who subscribed the name of the maker thereof to the within and foregoing
instrument, and acknowledged to me that he/she executed the same as his/her free
and voluntary act and deed, and the free and voluntary act and deed of such
limited liability company for the uses and purposes therein set forth.

 

IN WITNESS WHEREOF, I have hereunto set my official signature and affixed my
official seal the day and year first above written. 



      Notary Public, State of ________________   Commission No.:
__________________   My Commission expires on: __________________       (SEAL)

 

Exhibit D, Page 4

 

 

EXHIBIT “A-1”

 

SCHEDULE OF LEASES

 

Exhibit D, Page 5

 

 

EXHIBIT “B”

 

SCHEDULE OF WELLS

 

Exhibit D, Page 6

 

 

EXHIBIT “E”

 

FORM OF TAW ORRI

 

[see following pages]

 

Exhibit E, Page 1

 

 

ASSIGNMENT OF OVERRIDING ROYALTY INTEREST

 



STATE OF OKLAHOMA §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF LINCOLN §  

 

That __________________ having a mailing address at
____________________________________ (hereinafter “Assignor”), for and in
consideration of one dollar ($1.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, does hereby
assign, transfer, sell and convey unto Camber Royalties, LLC having a mailing
address at 1415 Louisiana Street, Suite 3500, Houston, Texas 77002 (hereinafter
“Assignee”) an Overriding Royalty Interest equal to the difference between
existing burdens and eighteen and eight hundred seventy-five one thousands
percent (18.875%) (the “Overriding Royalty Interest”) in and to those Oil and
Gas Leases and Orders which cover the lands and wells described on Exhibit “A-1”
and Exhibit “B” in Lincoln County, State of Oklahoma.

 

The Overriding Royalty Interest assigned herein applies to all oil, gas,
casinghead gas or other hydrocarbon substances which may be produced, saved and
marketed from the lands under the terms of the Oil and Gas Leases described on
Exhibit “A-1” or the Wells described on Exhibit “B”, if, as and when produced,
saved, sold and marketed, but not otherwise, insofar and only insofar as the Oil
and Gas Leases cover the lands specifically described on Exhibit “A-1” and the
Wells on Exhibit “B”, and subject to the provisions and conditions herein set
forth. The Overriding Royalty Interest herein shall bear all costs borne under
the oil and gas leases constituting the Oil and Gas Leases described on Exhibit
“A-1”, including without limitation, taxes and treating, transportation, and
marketing costs of the minerals produced thereunder and pay currently its
proportionate share of gross production, severance, pipeline taxes and other
taxes which may be assessed or levied against said Overriding Royalty Interest
or the production attributable thereto. The Overriding Royalty Interest assigned
herein shall not impose upon Assignor herein, or Assignor’s successors and
assigns, any duty or obligation to develop or operate the lands covered by the
Oil and Gas Leases which cover the lands described on Exhibit “A-1” for oil, gas
or other hydrocarbons other than as required by the provisions of the Oil and
Gas Leases nor to maintain the Oil and Gas Leases in effect by the payment of
delay rentals.

 

In the event the Oil and Gas Leases cover less than the entire interest in the
oil, gas and other hydrocarbons in the lands covered thereby, the Overriding
Royalty Interest assigned herein shall be reduced proportionately and shall be
payable to Assignee in the proportion which the interests in the oil, gas and
other hydrocarbons in the lands covered by the Oil and Gas Leases bear to the
entire estate in the oil, gas and other hydrocarbons in and under said lands
described on Exhibit “A-1”.

 

In accordance with Section 2.7(b) of that certain Asset Purchase Agreement dated
July 10, 2018, between Camber Energy, Inc. and N&B Energy, LLC (the “APA”), and
provided the Closing (as defined in the APA) of such APA occurs and Assignee
fails to pay any Unpaid Bills (as defined in the APA), N&B Energy, LLC may be
entitled to pay such expenses and deduct the amount of such expenses from any
sums payable to Assignee hereunder.

 



Exhibit E, Page 2

 

 

This Overriding Royalty Interest shall attach and apply to all extensions and
renewals of the Oil and Gas Leases covering any of the wells described on
Exhibit “B”; however, this Overriding Royalty Interest shall expressly not apply
to new oil and gas leases covering the same lands burdened by the Overriding
Royalty Interest obtained after the Oil and Gas Leases described on Exhibit
“A-1” have terminated.

 

If the assignment of the Overriding Royalty Interest herein conveyed results in
Assignor, or any third-party buyer of Assignor’s interest in the Oil and Gas
Leases and Orders which cover the lands and wells described on Exhibit “A-1” and
Exhibit “B”, receiving less than an 81.125% net revenue interest in any of the
Oil and Gas Leases and Orders which cover the lands and wells described on
Exhibit “A-1” and Exhibit “B”, the Overriding Royalty Interest shall apply to
such oil and gas lease(s) assigned only to the extent necessary for Assignor or
any third-party buyer of Assignor’s interest to receive no less than an 81.125%
net revenue interest in any of the Oil and Gas Leases and Orders.

 

If (i) the Oil and Gas Leases described on Exhibit “A-1” or the wells described
on Exhibit “B” cover less than the entire mineral interest, and/or (ii) the
interest of Assignor in the Oil and Gas Leases described on Exhibit “A-1” or the
wells described on Exhibit “B” cover less than the entire leasehold interest,
the overriding royalty interest shall be proportionately reduced.

 

Assignor is hereby authorized to create or form pooled units and thereby pool or
unitize the Overriding Royalty Interest in the same manner and to the same
extent as provided in the Oil and Gas Leases and Orders which cover the lands
and wells described on Exhibit “A-1” and Exhibit “B”, without any further
consent of, or consultation with, Assignee. In the event of such pooling or
unitization, Assignee shall receive only such proportion of the Overriding
Royalty Interest stipulated herein as the amount of the acreage covered by the
Oil and Gas Leases and Orders which cover the lands and wells described on
Exhibit “A-1” and Exhibit “B”, and placed in the unit bears to the total acreage
in the unit. The Overriding Royalty Interests are subject to any and all
amendments of the Oil and Gas Leases and Orders, now and in the future.

 

This Assignment is made without warranty of title, either express or implied.
Provided, however, Assignor makes a special limited warranty to Assignee that
the interests assigned herein are not subject to any Agreement which has not
been disclosed to Assignee which would adversely affect the interests assigned
herein. ANY AND ALL IMPLIED COVENANTS RELATING TO THE OVERRIDING ROYALTY
INTEREST ASSIGNED HEREBY ARE EXPRESSLY WAIVED BY ASSIGNEE AND OF NO FORCE OR
EFFECT.

 

All of the terms, provisions, covenants and agreements herein contained shall
extend to and be binding upon the parties hereto, their respective successors
and assigns.

 



Exhibit E, Page 3

 

 

Executed this ____ day of _______________, but effective
________________________.

 

Assignor: 

      By:    

 



STATE OF TEXAS §     §   COUNTY OF __________ §  

 

Before me, the undersigned, a Notary Public, in and for said County and State on
this ____ day of __________, 20___, personally appeared
______________________________________. to me known to be the identical person
who subscribed the name of the maker thereof to the within and foregoing
instrument, and acknowledged to me that he/she executed the same as his/her free
and voluntary act and deed, and the free and voluntary act and deed of such
limited liability company for the uses and purposes therein set forth.

 

IN WITNESS WHEREOF, I have hereunto set my official signature and affixed my
official seal the day and year first above written.

 



              Notary Public, State of ________________       Commission No.:
 __________________       My Commission expires on: __________________          
    (SEAL)

  

Exhibit E, Page 4

 

 

EXHIBIT “A-1”

 

SCHEDULE OF LEASES

 

Exhibit E, Page 5

 

 

EXHIBIT “B”

 

SCHEDULE OF WELLS

 



Exhibit E, Page 6